*733Six of the appellants, the defendants Combo Stores Company, P & S Realty Company, Sons Realty Company, Initial Realty Company, Flatlands Management Company, and Queens Syndicate Company (hereinafter collectively the Partnerships), were New York general partnerships that owned and operated commercial real property in this State. Shirley Cooperman, a partner in the Partnerships, died on September 20, 2000. Her children, Lisa Minor, Ellen Abrams (through a trust), and Stephen Cooperman each received a one-third beneficial interest in Shirley Cooperman’s estate, which included her interests in the Partnerships. Following Shirley Cooperman’s death, Stephen Cooperman acted for a period as managing partner of the Partnerships prior to his own death on February 18, 2008. During this period, the plaintiffs current counsel, Robert A. Ross, represented Stephen Cooperman in his individual capacity in various matters, some of which involved the Partnerships.
In the instant action, the appellants, inter alia, moved to disqualify the plaintiffs counsel because of an alleged conflict of interest that arose from his prior representation of Stephen Cooperman. Contrary to the appellants’ contention, the Supreme Court properly denied this motion, since, in the prior matters, Ross represented only Stephen Cooperman, and the appellants failed to establish that the Partnerships had an attorney-client relationship with Ross (see Bloom v Hensel, 59 AD3d 1026, 1027 [2009]; Jane St. Co. v Rosenberg & Estis, 192 AD2d 451 [1993]).
The appellants’ remaining contentions are without merit. Mastro, A.PJ., Balkin, Chambers and Roman, JJ., concur. [Prior Case History: 2010 NY Slip Op 31286(U).]